DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Final office action based on application 16/600,321 in response to reply filed February 11, 2021. Claims 1-20 are currently pending and have been considered below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-11, 13-14, & 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno (Pre-Grant Publication 2012/0007131).
Regarding claim 1, 
a ceramic phosphor structure (Fig. 1, 12a) configured to absorb light of a first wavelength emitted by an LED (11) and in response emit light of a longer wavelength (Abstract), and having a first surface configured to be bonded to the LED by an adhesive layer (13) and a second surface opposite the first surface; and
a pattern on the first surface of the ceramic phosphor structure comprising one or more pattern (12b) configured to facilitate a flow of oxygen to or along the first surface and through the adhesive layer, the one or more pattern features comprising: one or more channels in the first surface that do not penetrate entirely through the ceramic phosphor structure to reach the second surface (See Fig. 10, 11b & 12b) or one or more holes passing entirely through the ceramic phosphor structure and comprising at least one sidewall having a non-perpendicular angle with respect to the first surface of the ceramic phosphor structure (Figs. 6b, 7b, 8b).

Regarding claim 2, Ueno further discloses:
the one or more pattern features comprise one or more holes passing entirely through the ceramic phosphor structure and comprising the at least one sidewall having the non-perpendicular angle with respect to the first surface of the ceramic phosphor structure  (Figs. 1, 6b, 7b, 8b).

Regarding claim 3, 
the one or more holes comprise at least another sidewall having a perpendicular angle with respect to the first surface of the ceramic phosphor structure (Fig. 6b, 7b, 8b).

Regarding claim 4, Ueno further discloses:
the at least one sidewall has an acute angle with respect to the first surface of the ceramic phosphor structure (Fig. 7b).

Regarding claim 5, Ueno further discloses:
the one or more pattern features comprise the one or more channels in the first surface that do not penetrate entirely through the ceramic phosphor structure to reach the second surface (Fig. 10, 11b, 12b).

Regarding claim 6, Ueno further discloses:
the at least one sidewall has an obtuse angle with respect to the first surface of the ceramic phosphor structure (Fig. 6b & 8b).

Regarding claim 7, Ueno further discloses:
the at least one sidewall comprises two sidewalls extending parallel to each other (Fig. 8b).

Regarding claim 10, 
The pattern can occupies less than or equal to about 60% of the first surface (Fig. 2a-2d, 2f, 4a-4d, Fig. 6a, 7a, 8a).

Regarding claim 11, Ueno discloses a light source device comprising:
a semiconductor LED (Fig. 1, 11);
an adhesive layer (13); and
a ceramic phosphor plate (12a) attached to the LED by the adhesive layer, the ceramic phosphor plate having a first surface in direct contact with the adhesive layer and a second surface opposite the first surface; 
wherein the ceramic phosphor plate comprises one or more holes (12b) passing entirely through the ceramic phosphor plate and reaching the adhesive layer;
the ceramic phosphor plate comprises: one or more channels in the first surface that do not penetrate entirely through the ceramic phosphor structure to reach the second surface (See Fig. 10, 11b & 12b) or one or more holes passing entirely through the ceramic phosphor structure reaching the adhesive layer and comprising at least one sidewall having a non-perpendicular angle with respect to the first surface of the ceramic phosphor structure (Figs. 6b, 7b, 8b).

Regarding claim 13, Ueno further discloses:
the one or more holes are filled with phosphor particles dispersed in an encapsulant (Paragraph [0043] & [0045]).

Regarding claim 14, Ueno further discloses:
the ceramic phosphor plate comprises one or more channels formed in a surface of the ceramic phosphor plate in contact with the adhesive layer (Fig. 2a-2f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (Pre-Grant Publication 2012/0007131) in view of Gootz (Pre-Grant Publication 2016/0300985).
Regarding claims 12, 16, Ueno further discloses:
the one or more holes are filled with phosphor particles dispersed in an encapsulant (Paragraph [0043] & [0045]).

Ueno does not explicitly disclose the adhesive layer has thickness of less than or equal to about 2 microns. However Gootz disclose an optoelectronic device comprising:
A phosphor (Fig. 6, 1) attached to a LED chip (5) via an adhesive (18) wherein the adhesive can have a thickness of 1-50 microns (Paragraph [0054]. 

It would have been obvious to those having ordinary skill in the art at the time of invention to form the adhesive layer having a thickness of 1-50 micron because it will ensure the LED and phosphor are securely attach together. 

Response to Arguments
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive. Applicant argument regarding of the prior art not teachings one or more channels that do not penetrate entirely through the ceramic phosphor structure to reach the second surface or one or more holes passing entirely through the phosphor structure and comprising at least one side wall having a non-perpendicular angle is not considered persuasive because Ueno discloses patterns (12b) that can be formed partially but not entirely through the phosphor structure as shown in Figs. 10, 11b & 12b as well as patterns can be formed entirely through the phosphor structure and having a sidewall having a non-perpendicular angle as shown in Figs. 6b, 7b, & 8b.


Allowable Subject Matter
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 17 is allowed because none of the prior art either alone or in combination discloses a wavelength converter comprising: a pattern on the first surface of the ceramic phosphor structure comprising one or more pattern feature configured to facilitate a flow of oxygen to or along the first surface and through the adhesive layers, the one or more pattern features comprising one or more channels, the one or more pattern features comprising one or more holes that pass entirely through the ceramic phosphor structure and intersect at least one of the one or more channels, in combination with the other limitations of claim 17. Claims 18-20 are also allowed based on their dependency from claim 17.
Claims 8-9, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is considered allowable because none of the prior art either alone or in combination discloses ceramic phosphor structure comprises outer tapered portions.
Claim 9 is considered allowable because none of the prior art either alone or in combination discloses ceramic phosphor structure comprises stepped outer portions.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DAVID VU/Primary Examiner, Art Unit 2818